
	
		IB
		Union Calendar No. 6
		111th CONGRESS
		1st Session
		H. R. 786
		[Report No.
		  111–18]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 2, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the
			 Committee on Financial
			 Services
		
		
			February 23, 2009
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 2, 2009
		
		A BILL
		To make permanent the temporary increase in
		  deposit insurance coverage, and for other purposes.
	
	
		1.Permanent increase in deposit
			 insurance
			(a)Amendments to Federal
			 Deposit Insurance ActEffective upon the date of the enactment of
			 this Act, section 11(a) of the Federal Deposit Insurance Act (12 U.S.C.
			 1821(a)) is amended—
				(1)in paragraph (1)(E), by
			 striking $100,000 and inserting $250,000;
				(2)in paragraph (1)(F)(i),
			 by striking 2010 and inserting 2015;
				(3)in subclause (I) of
			 paragraph (1)(F)(i), by striking $100,000 and inserting
			 $250,000;
				(4)in subclause (II) of
			 paragraph (1)(F)(i), by striking the calendar year preceding the date
			 this subparagraph takes effect under the Federal Deposit Insurance Reform Act
			 of 2005 and inserting calendar year 2008; and
				(5)in paragraph (3)(A), by
			 striking , except that $250,000 shall be substituted for $100,000
			 wherever such term appears in such paragraph.
				(b)Amendment to Federal
			 Credit Union ActSection 207(k) of the Federal Credit Union Act
			 (12 U.S.C. 1787(k)) is amended—
				(1)in paragraph (3)—
					(A)by striking the opening
			 quotation mark before $250,000;
					(B)by striking ,
			 except that $250,000 shall be substituted for $100,000 wherever such term
			 appears in such section; and
					(C)by striking the closing
			 quotation mark after the closing parenthesis; and
					(2)in paragraph (5), by
			 striking $100,000 and inserting $250,000.
				(c)Rule of
			 constructionNo provision of law, other than a provision of the
			 Federal Deposit Insurance Act (with respect to the Federal Deposit Insurance
			 Corporation and insured depository institutions) or the Federal Credit Union
			 Act (with respect to the National Credit Union Administration and insured
			 credit unions), may be construed as limiting the authority of—
				(1)the Board of Directors of
			 the Federal Deposit Insurance Corporation to set assessments under section
			 7(b)(2) of the Federal Deposit Insurance Act or to make any inflation
			 adjustment under section 11(a)(1)(F) of such Act; or
				(2)the National Credit Union Administration
			 Board to periodically adjust the amount of an insured credit union’s deposit
			 under section 202(c)(1) of the Federal Credit Union Act, set the insurance
			 premium charge under section 202(c)(2) of such Act, or to make any inflation
			 adjustment pursuant to section 207(k)(5) of such Act.
				2.Extension of restoration
			 plan periodSection
			 7(b)(3)(E)(ii) of the Federal Deposit Insurance Act (12 U.S.C.
			 1817(b)(3)(E)(ii)) is amended by striking 5-year period and
			 inserting 8-year period.
		3.FDIC and NCUA borrowing
			 authority
			(a)FDICSection 14(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1824(a)) is amended by striking
			 $30,000,000,000 and inserting
			 $100,000,000,000.
			(b)NCUASection 203(d)(1) of the Federal Credit
			 Union Act (12 U.S.C. 1783(d)(1)) is amended by striking
			 $100,000,000 and inserting $6,000,000,000.
			4.Expanding systemic risk
			 special assessmentsSection
			 13(c)(4)(G)(ii) of the Federal Deposit Insurance Act (12 U.S.C.
			 1823(c)(4)(G)(ii)) is amended to read as follows:
			
				(ii)Repayment of
				loss
					(I)In
				generalThe Corporation shall
				recover the loss to the Deposit Insurance Fund arising from any action taken or
				assistance provided with respect to an insured depository institution under
				clause (i) from 1 or more special assessments on insured depository
				institutions, depository institution holding companies (with the concurrence of
				the Secretary of the Treasury with respect to holding companies), or both, as
				the Corporation determines to be appropriate.
					(II)Treatment of
				depository institution holding companiesFor purposes of this
				clause, sections 7(c)(2) and 18(h) shall apply to depository institution
				holding companies as if they were insured depository institutions.
					(III)RegulationsThe
				Corporation shall prescribe such regulations as it deems necessary to implement
				this clause. In prescribing such regulations, defining terms, and setting the
				appropriate assessment rate or rates, the Corporation shall establish rates
				sufficient to cover the losses incurred as a result of the actions of the
				Corporation under clause (i) and shall consider: the types of entities that
				benefit from any action taken or assistance provided under this subparagraph;
				economic conditions, the effects on the industry, and such other factors as the
				Corporation deems appropriate and relevant to the action taken or the
				assistance provided. Any funds so collected that exceed actual losses shall be
				placed in the Deposit Insurance
				Fund.
					.
		5.Establishment of a
			 national credit union share insurance fund restoration plan
			 periodSection 202(c)(2) of
			 the Federal Credit Union Act (12 U.S.C. 1782(c)(2)) is amended by adding at the
			 end the following new subparagraph:
			
				(D)Fund restoration
				plans
					(i)In
				generalWhenever—
						(I)the Board projects that the equity ratio of
				the Fund will, within 6 months of such determination, fall below the minimum
				amount specified in subparagraph (C) for the designated equity ratio; or
						(II)the equity ratio of the Fund actually falls
				below the minimum amount specified in subparagraph (C) for the equity ratio
				without any determination under sub-clause (I) having been made,
						the
				Board shall establish and implement a Share Insurance Fund restoration plan
				within 90 days that meets the requirements of clause (ii) and such other
				conditions as the Board determines to be appropriate.(ii)Requirements of
				restoration planA Share
				Insurance Fund restoration plan meets the requirements of this clause if the
				plan provides that the equity ratio of the Fund will meet or exceed the minimum
				amount specified in subparagraph (C) for the designated equity ratio before the
				end of the 5-year period beginning upon the implementation of the plan (or such
				longer period as the Board may determine to be necessary due to extraordinary
				circumstances).
					(iii)TransparencyNot more than 30 days after the Board
				establishes and implements a restoration plan under clause (i), the Board shall
				publish in the Federal Register a detailed analysis of the factors considered
				and the basis for the actions taken with regard to the plan.
					.
		
	
		February 23, 2009
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
